Citation Nr: 1231796	
Decision Date: 09/14/12    Archive Date: 09/19/12

DOCKET NO.  06-21 843	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort Harrison, Montana


THE ISSUE

1.  Entitlement to an increased rating for migraine headaches, currently evaluated as 10 percent disabling.  

2.  Entitlement to a total rating based on unemployability due to service-connected disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel



INTRODUCTION

The Veteran served on active duty from active duty from June 1988 to December 1991.  

This appeal comes before the Board of Veterans Appeals (Board) from a December 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Fort Harrison, Montana.

This case was remanded by Board decisions in July 2010 and September 2011.

Following review of the record, the issue of entitlement to a total rating based on unemployability due to service-connected disability is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.


FINDING OF FACT

Chronic migraine headaches are reasonably manifested by characteristic prostrating attacks occurring on an average of once a month over the last several months with more frequent daily headaches of lesser severity.


CONCLUSION OF LAW

The criteria for a disability rating of 30 percent for chronic migraine headaches are met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107(b) (West 2002 & West 2011); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.124a, Diagnostic Code 8100 (2011).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran asserts that the symptoms associated with service-connected migraine headaches are far more disabling than reflected by the currently assigned disability evaluation and warrant a higher rating.  In the substantive appeal dated in June 2006, he stated that he had headaches of such severity that they lasted two to three days and required injections of Imitrex.  The appellant related that headaches occurred every month and were associated with photophobia, phonophobia, and reduced memory and vision.  The Veteran said that when he is prescribed a new medication, relief was short-lived and that he had prostrating headaches at least once a month.  

Veterans Claims Assistance Act of 2000 (VCAA),

As provided for by the VCAA, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011). 

In December 2003, prior to the initial rating decision on appeal, and thereafter, the RO sent letters to the Veteran which advised him of the requirements of the VCAA, including the types of evidence and/or information necessary to substantiate his claim and the relative duties of the appellant and VA in developing the claim.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

As to the duty to assist, VA has obtained the Veteran's VA medical records and the Veteran has been provided VA medical examinations over the course of the appeal.  Social Security records have been received and considered.  The appellant has been accorded ample opportunity to present evidence and argument in support of the appeal.  His statements in support of the claim have been carefully considered.

As such, the Board is satisfied that the originating agency properly processed the Veteran's claim after providing required notice, and that any procedural errors in the development and consideration of the claim by the originating agency were insignificant and non-prejudicial to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

The claim of entitlement to an increased rating for migraine headaches is ready to be considered on the merits.

Pertinent Law and Regulations

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule), found in 38 C.F.R. Part 4 (2011).  The Board attempts to determine the extent to which the Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life and is based, as far as practicable, on average impairment of earning capacity in civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.10 (2011). 

The Veteran's headache disorder is evaluated under 38 C.F.R. § 4.124a, Diagnostic Code 8100 (2011) which provides that a 10 percent evaluation is warranted when there are characteristic prostrating attacks averaging one in two months over the last several months.  A 30 percent rating is assigned for migraine headaches with characteristic prostrating attacks occurring on an average of once a month over the last several months.  A 50 percent evaluation is warranted where there are very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  Id.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7 (2011).  When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 4.3 (2011).


Factual Background

A claim for an increased rating for migraine headaches was received in November 2003.  

VA outpatient clinic records dating from 2002 reflect that the Veteran was seen primarily for shoulder pain.  In March 2003, he presented for a scheduled appointment and stated that he had constant daily headaches that varied in intensity.  He related that he had occasional nausea and photophobia with headaches, but stated that he was used to the pain and did not take medication, having taken various medicines in the past and not wanting to try anything new.  In July 2003, it was recorded that headaches were unchanged.

A letter dated in December 2003 was received from Dan J. Shifflett of Midway Auto attesting to his knowledge of the severe headaches the Veteran suffered, that among other things, caused him to seek treatment and miss time from work.   

The Veteran was afforded a VA examination in May 2004.  He reported that headaches had remained constant, were not more intense than they were in the past, but were accompanied by disturbance in his equilibrium that he noticed when he was upright or walking.  He related that he had also begun to experience vision blurring over the previous two years, but had his eyes checked and was told he need glasses.  The appellant denied a change in speech pattern, hemiparesis, seizure activity or a change in quality or intensity of his headache pattern.  It was noted that he had been prescribed Oxycodone for a shoulder problem that had diminished his headaches.  Prior VA outpatient clinic notes dating from 1999 were reviewed showing that in April 2004, the Veteran reported constant daily headaches with variation in intensity with photophobia and nausea. 

The examiner noted that the Veteran felt that he was unemployable due to constant daily headaches and balance disturbance.  It was reported that he had been working with constant headaches until shoulder injury/surgery in December 2003.  Following neurological examination, the assessment included chronic headache disorder.  

The Veteran presented to the VA clinic in mid September 2004 shaking and anxious, and stating the he had a horrible headache with onset the previous Sunday.  It was reported that he had been evaluated at Roundup Hospital where a CAT scan was negative.  He received medication with mild relief that did not completely resolve the pain.  

The Veteran described his headache as a throbbing in the frontal region and behind the eyes.  He stated that he had photophobia and nausea and had not been able to keep any food or fluids down since the prior Sunday.  He related that he felt shaky off and on.  Following evaluation, an Imitrex injection was administered.  The headache lessened to a tolerable level within the hour.  The assessment was migraine headache complicated by anxiety and hyperventilation.  Zomig tablets, and Imitrex injections were prescribed for severe headache abortive therapy.  When seen in follow-up some 10 days later for a scheduled appointment, the Veteran stated that he continued to have low-grade headaches that he rated as two on a 10 scale.  He related that he was much improved on Zomig since about 10 days before, and would discontinue the Imitrex injection.  In November 2004, the Veteran requested a refill of the Imitrex injection.  He stated that Zomig was helpful but did not fully relieve headaches. 

Received in June 2005 was a clinical report from Roundup Hospital with the chief complaint of 'felt something popped in my head.'  It was reported that he had chronic headaches and chronic migraines on a daily basis.  The Veteran related that he had tried every possible medication, but that they did not seem to help.  He denied visual changes when the popping happened but said that he had photophobia that was normal for him during his migraine episodes.  Over the course of the evaluation, it was reported that the Veteran contined to have severe migraine and photophobia.  He was put in the trauma room in the dark for four hours to monitor his vital signs.  Multiple medications he was administered did not seem to help the headaches.  He was prescribed Oxycontin.  

Donna Shifflett of Midway Auto wrote in January 2005 that the Veteran had been employed by her husband prior to his death, and that she had had to terminate him in December 2003 because he became chronically ill with headaches, extreme fatigue and constant muscle pain and could not perform his duties as a mechanic's helper.  

Social Security records contain a February 2005 clinical report from neurologist L.R. Quenemoen, M.D., indicating that the appellant complained of frequent headaches that were pressure-like and throbbing for which he had seen multiple physicians and was currently on significant medications including Oxycodone, Gabapentin, and Trazodone.  

The Veteran was afforded a VA examination in December 2005.  Pertinent background history was recited including that reported above.  He related that prior to the use of Oxycodone, he was able to work but his headaches required him to take frequent breaks.  It was reported that he had been afforded a consultation by a VA neurologist in February 2005 who noted that the appellant reported headaches 24 hours a day, seven days a week.  The milder headaches were reported to be 4/10 and the more severe ones as 10/10 on the pain scale.  The veteran indicated that severe headaches occurred two to three times a month.  The Veteran related that these were associated with reduced memory, reduced vision, photophobia and phonophobia, and lasted two to three days.  He said he took an average of 12 Oxycodone tablets a day, although this was also needed for shoulder pain.  The appellant related that he had tried acupuncture, biofeedback and relaxation therapy, was using Imitrex injections that were only partially helpful, and noted that Zomig did not have significant effect.  Following examination, the assessment was chronic headaches which were likely a combination of post-traumatic migraine, cervicogenic headache, and analgesic rebound headache.  It was reported that given that combination, the neurologist felt that the likelihood of helping the Veteran with his headaches was very low.  The plan was to start him on chronic pain medication.  The VA neurologist noted that the Veteran had an analgesic rebound cycle and that in this situation, no preventative would work until he was off all analgesics for at least four weeks.  It was felt, however, that it was highly unlikely that the appellant would accomplish this and as such, the chance of success in treating headaches would be extremely low.  

Prior VA outpatient records dated from March through December 2005 were reviewed indicating that in June of that year, the Veteran reported that headaches were improved with Imitrex and Gabapentin. 

On current examination, the Veteran related that the last time he was incapacitated was during the previous month after a fall.  He said that he felt a prickling sensation on the left side of his head and that his skin hurt.  He related that the headache pain never left and was greater than 5/10 at least once a month for which he gave himself an Imitrex injection that took about 15 minutes to work.  Following examination, the examiner stated that with respect to headaches, her impression were the same as the VA neurologist.  

In a VA outpatient clinical record dated in September 2006, the Veteran complained of daily headaches and use of Imitrex for approximately four months.  He related that he could not work formally but did do "some work on the side."  In March 2007, it was noted that headaches were stable and that he used Imitrex when needed.  It was recorded on that occasion that the Veteran had been prescribed Methadone and Oxycodone for back pain.  In July 2007, it was reported that he had not had migraine headaches but was taking Gabapentin.  The appellant complained of daily migraines in February 2008 with pain of 7/10.  In August 2009, he stated that he had chronic pain and migraines and that Topomax was helping.  A pain level of 6/10 was recorded in April 2010 with a complaint of chronic migraines.

Pursuant to Board remand, the Veteran was afforded a VA Examination in September 2010.  The examiner stated that the Veteran's headaches were not prostrating and that ordinary activity was possible.  It was reported that he was treated with continuous daily medication, and that exposure to bright sunlight caused attacks to be prostrating for three to four hours or until he went to the emergency room for pain medication, usually Torodol.  It was noted that the appellant was incapacitated one to two times a year and that the last time was six months before.  He described pain as a sharp instrument poking in his skull situated on the left side of his head.  Following physical examination, the diagnosis was migraine headaches.  It was commented that he had to work in a dark environment at all times and was laid off from his last job.  

Pursuant to the Board's most recent remand, the Veteran underwent a VA examination in March 2012.  It was noted that headaches had been stable since a rating examination in 2004.  He stated that he occasionally went to the emergency room for Torodol injections when headaches became severe and had gone there one time within the past 12 months.  The appellant related that had a chronic daily headaches "24/7" rated 6-7/10 for pain.  He said that the pain was located to the left occipital region and characterized it as "stabbing."  He stated that it was bearable as long as he took Topomax and Methadone.  It was related that headaches flared up from one to four times a year with an intensity of 10/10 for which he went to bed for one to two days and could not function.  The examiner determined that the Veteran had prostrating attacks of less than once every two months, and that he did not have very frequent prostrating and prolonged attacks of migraine pain.  Prior VA medical records were reviewed.  

Legal Analysis

After careful review of the record, including the statements in support of the claim, the disability picture presented by the evidence throughout the appeal reasonably demonstrates a greater degree of disability associated with service-connected headaches.  The Veteran is competent to report the frequency and severity of his headache symptoms.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 405 (1995).  He reports that he has prostrating headaches once per month and there is clear evidence of daily headaches of lesser severity that tend to be responsive to medication.  VA clinical records document frequent follow-up and treatment in this regard for which the appellant has been prescribed trials of multiple medications over the years, some of which have been ineffective.  The Board notes on VA examinations and in VA outpatient records over the course of the appeal, the Veteran reports that his headaches are throbbing with stabbing pain, that he frequently has to retreat to a dark room, has symptoms that encompass photophobia, phonophobia, reduced memory and vision, and nausea, and has to visit an emergency room at times.  Therefore, the Board finds that the manifestations associated with migraine headaches more nearly approximate characteristic prostrating attacks on the whole for which a 30 percent disability evaluation is warranted.  The benefit of the doubt is resolved in favor of the Veteran as to this matter. 

It is found, however, that the evidence does not demonstrate very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability consistent with a 50 percent rating.  The Board finds that the Veteran's statements and the evidence comport with no more than a 30 percent rating and a 50 percent disability evaluation is not warranted.  As such, more than a 30 percent disability rating for migraine headaches is denied.


ORDER

A 30 percent disability rating for migraine headaches is granted subject to controlling regulations governing the payment on monetary awards.  


REMAND

The Board notes that in the September 2011 remand, the RO was requested to adjudicate the issue of entitlement to a total rating based on unemployability due to service-connected disability (TDIU) in conjunction with the claim for an increased rating for migraine headaches.  The Board observes, however, that this was not accomplished.  The Court has held that a remand by the Board confers on the appellant, as a matter of law, a right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  If the Board proceeds with a final disposition of an appeal and the remand orders have not been complied with, the Board itself errs in failing to ensure compliance.  Id.  

Accordingly, as the Board has granted a higher rating for migraine headaches, and the instructions to adjudicate the claim of TDIU remains  unfulfilled, the case is REMANDED for the following action:  

The RO should consider whether TDIU is warranted.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the RO should issue a supplemental statement of the case and provide the Veteran and his representative an appropriate opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



____________________________________________
James L. March
Veterans Law Judge, Board of Veterans Appeals

Department of Veterans Affairs


